Appeal from a judgment of the Supreme Court, entered March 30, 1978 in Rensselaer County, in favor of defendant upon an order dismissing the complaint made by the court at a Trial Term at the close of the evidence. This is a negligence action wherein plaintiff seeks money damages for injuries sustained from a gunshot wound on August 23, 1974. When the accident occurred, defendants Frank Falkowski and Jimmy Waterson and plaintiff Gill were in Frank’s bedroom located in the home of his parents, *935defendants John and Charlotte Falkowski. The record reveals that the shotgun, which was loaded and cocked, was standing upright in a corner of the bedroom and that defendant Waterson picked it up whereupon it discharged almost immediately, injuring plaintiff. Although defendant Frank Falkowski testified that he did not know the shotgun was in his room until the night of the incident, he did state that a couple of seconds may have passed between the time he first saw the gun and the time Waterson picked it up. He further testified that it could not have been more than five seconds from the time Waterson picked up the gun to when it discharged. No warning was given to those present that the gun was loaded. At the close of the evidence the trial court dismissed the complaint against Frank, John and Charlotte Falkowski on the ground that the sole proximate cause of the accident was the negligence of Waterson. This appeal ensued and we are concerned solely with the alleged error in dismissing the complaint as against Frank Falkowski. We must view the proof in the light most favorable to plaintiff and unless there is no rational basis for a jury verdict in favor of plaintiff we must reverse (Merkle v Smith, 66 AD2d 913). While the jury might reasonably conclude that the actions of Waterson were a proximate cause of the accident, there may be more than one proximate cause (Forte v City of Albany, 279 NY 416; Sweet v Perkins, 196 NY 482). We are of the opinion that on this record the jury could have reasonably and rationally concluded that defendant Frank Falkowski knew that a loaded gun was in his room within a sufficient amount of time to warn those present as to its dangers and that the accident was foreseeable. The jury could have also rationally concluded that defendant Frank Falkowski had a duty to warn those present and that his failure to do so constituted negligence which was also a proximate cause of the accident. Accordingly, questions of negligence and proximate cause existed requiring submission of the case to the jury (see Luce v Hartman, 6 NY2d 786). We have examined the authorities relied upon by defendants and Trial Term (Yusko v Remizon, 280 App Div 637; Napiearlski v Pickering, 278 App Div 456, mot for lv to app den 303 NY 1014; Ship v Fridenberg, 132 App Div 782), and are of the view that they are factually distinguishable. There must be a reversal and a new trial. Judgment reversed, on the law and the facts, and a new trial ordered, with costs. Sweeney, Kane and Main, JJ., concur.